         Case 3:18-cr-00277-MPS Document 22 Filed 04/03/19 Page 1 of 5



                                 r
                                 f.                  TATES DISTRICT COURT


                       i   i   il / îil _               oF CONNECTTCUT

                                                         H-18-1
                                               CU RÏ
                                              T-'I
 UNITED      STATE                                              CzuMINAL NO. 3 :l8cr27 7 (MPS)

                                                                VIOLATIONS:
         V                                                      18 U.S.C. $ 2119 (Carjacking)

                                                                i8 U.S.C. $ 1951(a) (Interference with
 ARNO SMITH                                                     Commerce by Robbery)

                                            SUPERSEDING INDICTMENT

       The Grand Jury charges:
                                                      COLINT ONE
                                                       (Carjacking)

       1.      On or about July 26, 2018, in the District of Connecticut, the defendant ARNO

SMITH took a motor vehicle, that is,                      a     2006 Honda Accord bearing VIN Number

1HGCM56336A146672 and manufactured                       in Ohio, that had been transpofied, shipped, and
received in interstate commerce, from and inthe presence of Victim 1, an individual whose identity

is known to the Grand Jury, by force, violence, and intimidation, with the intent to cause death and

serious bodily harm.

       In violation of Title 18, United States Code, Section               2II9.

                                                      COUNT TV/O
                                      (Interference with Commerce by Robbery)

       2.      On or about JuIy 27, 2018, in the District of Connecticut, the defendant ARNO

SMITH did unlawfully obstruct, delay and affect commerce, and the movement of articles and

commodities in such commerce as that term is dehned in Title 18, United States Code, Section

1951, by robbery, as that term is defined in            Title   18, United States Code, Section 195 1, in that the
         Case 3:18-cr-00277-MPS Document 22 Filed 04/03/19 Page 2 of 5



defendant did unlawfully and knowingly take and obtain the property of the Price Chopper

Supermarket, located   af   l2l   Farmington Avenue, Bristol, Connecticut, that is United States

currency in the possession and control of its employee, against the employee's will, by means         of

actual and threatened force, violence and fear of injury to the employee's person.

       In violation of Title 18, United States Code, Section 1951.

                                          COLINT THREE
                             (Interference with Commerce by Robbery)

       3.      On or about September 4,2018, in the District of Connecticut, the defendant ARNO

SMITH did unlawfully obstruct, delay and affect commerce, and the movement of articles and

commodities in such commerce as that term is defined in Title 18, United States Code, Section

1951, by robbery, as that term is defined in   Title   18, United States Code, Section 195 1, in that the

defendant did unlawfully and knowingly take and obtain the property of the Price Chopper

Supermarket,located at4I0 Queen Street, Southington, Connecticut, that is United States cuffency

in the possession and control of its employee, against the employee's will, by means of actual and

threatened force, violence and fear of injury to the employee's person.

       In violation of Title 18, United States Code, Section 1951.

                                           COUNT FOUR
                             (Interference with Commerce by Robbery)

       4.      On or about September 5,2018, in the District of Connecticut, the defendant ARNO

SMITH did unlawfully obstruct, delay and affect commerce, and the movement of articles and

commodities in such commerce as that term is defined in Title 18, United States Code, Section

1951, by robbery, as that term is defined in   Title   18, United States Code, Section 1951, in that the

defendant did unlawfully and knowingly take and obtain the property of U-Haul Moving and


                                                       2
            Case 3:18-cr-00277-MPS Document 22 Filed 04/03/19 Page 3 of 5



Storage, located at755 Capitol Avenue, Hartford, Connecticut, that is United States currency in

the possession and control of its employee, against the employee's            will, by means of actual   and

threatened force, violence and fear of injury to the employee's person.

       In violation of Title 18, United States Code, Section 1951       .




                                            COUNT FIVE
                              (Interference with Commerce by Robbery)

       5.         On or about September 15, 20L8, in the District of Connecticut, the defendant

ARNO SMITH did unlawfully obstruct, delay and affect commerce, and the movement of articles

and commodities in such commerce as that term is defined in        Title    18, United States Code, Section

195 1, by   robbery, as that term is defined in Title 18, United States Code, Section 195 1, in that the

defendant did unlawfully and knowingly take and obtain the property of the Home Depot, located

at 55 Granby Street, Bloomfield, Connecticut, that is United States currency in the possession and

control of its employee, against the employee's will, by means of actual and threatened force,

violence and fear of injury to the employee's person.

       In violation of Title 18, United States Code, Section 1951.

                                              COUNT SIX
                               (Interference with Commerce by Robbery)

        6.        On or about September 16, 2018, in the District of Connecticut, the defendant

ARNO SMITH did unlawfully obstruct, delay and affect cornmerce, and the movement of articles

and commodities in such coÍìmerce as that term is defined in       Title    18, United States Code, Section

1951, by robbery, as that term is defined in    Title   18, United States Code, Section 1951, in that the

defendant did unlawfully and knowingly take and obtain the property                     of Lowe's Home
Improvement, located at 31 Buckland Hills Drive, South Vy'indsor, Connecticut, that is United
            Case 3:18-cr-00277-MPS Document 22 Filed 04/03/19 Page 4 of 5



States currency in the possession and control of its employee, against the employee's             will, by

means of actual and threatened force, violence and fear of injury to the employee's person.

       In violation of Title 1 8, United States Code, Section 1951     .



                                           COUNT SEVEN
                              (Interference with Commerce by Robbery)

       7.        On or about September 18,2018, in the District of Connecticut, the defendant

ARNO SMITH did unlawfully obstruct, delay and affect coÍrmerce, and the movement of articles

and commodities in such commerce as that term is defined in       Title    18, United States Code, Section

1951, by robbery, as that term is defined in   Title   18, United States Code, Section 1951, in that the

defendant did unlawfully and knowingly take and obtain the property of the Days Inn, located at

185 Ella Grasso Turnpike, Windsor Locks, Connecticut, that is United States currency in the

possession and control     of its employee, against the employee's will, by means of actual              and

threatened force, violence and fear of injury to the employee's person.

       In violation of Title 18, United States Code, Section 1951.

                                            COUNT EIGHT
                              (Interference with Commerce by Robbery)

        8.       On or about September 19, 2018, in the District of Connecticut, the defendant

ARNO SMITH did unlawfully obstruct, delay and affect commerce, and the movement of articles

and commodities in such commerce as that term is defined in        Title   18, United States Code, Section

195 1, by   robbery, as that term is defined in Title 18, United States Code, Section 195 1, in that the

defendant did unlawfully and knowingly take and obtain the property of U-Haul Moving and

Storage, located at 3197 Main Street, Harlford, Connecticut, that is United States curency in the

possession and control      of its employee, against the employee's will, by         means   of actual   and



                                                       4
         Case 3:18-cr-00277-MPS Document 22 Filed 04/03/19 Page 5 of 5



threatened force, violence and fear of injury to the employee's person.

       In violation of Title 18, United States Code, Section 1951.

                                                     A            BILL
                                                            /s/
                                                                    ON




JO     H.
            S




MICHAEL . GUSTAFSON
ASSISTANT UNITED STATES ATTORNEY




                                                 5
